NOT PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT


                    ___________

                     No. 19-1660
                     __________

                JOSEPH W. FARMER,


                                Appellant

                          v.

                  MARK A. KIRBY


      ____________________________________

    On Appeal from the United States District Court
            for the District of New Jersey
        (D.C. Civil Action No. 16-cv-08657)
       District Judge: Honorable Renée Bumb
     ____________________________________

    Submitted Pursuant to Third Circuit LAR 34.1(a)
                   October 1, 2019

Before: MCKEE, COWEN and RENDELL, Circuit Judges



           (Opinion filed October 18, 2019)
                                        ___________

                                       O P I N I O N*
                                       ___________

PER CURIAM

       Joseph W. Farmer timely appealed from an order of the United States District

Court for the District of New Jersey, which denied his habeas petition filed under 28

U.S.C. § 2241. Soon thereafter, Farmer was unconditionally released from prison. As

release from prison was the sole remedy that Farmer sought (and is the only remedy he

mentions in his appeal brief), his appeal is now moot. See Invista S.À.R.L. v. Rhodia,

S.A., 625 F.3d 75, 85-86 (3d Cir. 2010) (“[A]n appeal will be dismissed as moot when

events occur during [its] pendency . . . which prevent the appellate court from granting

any effective relief,” as appellate courts “do not have jurisdiction to hear a case that

cannot affect the rights the appellant wishes to assert”) (internal quotation marks

omitted)). We thus will dismiss the appeal.1




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
 The parties were invited to address how Farmer’s release from prison affected the
appeal. Farmer did not respond within the time allowed, but in any event, we cannot
discern any way in which this appeal could effectuate any relief that Farmer requested.
                                               2